DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15, 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenning  (DE 102008043637).
Regarding claims 14, 15, 25-26, Koenning disclose a device for triggering at least one external protection function (60, 70) for a motor vehicle (1) for the protection of external road users (protecting pedestrians; see paragraph 0015; lines 4-5; brake system…steering system”), the device comprising: a first control unit (20), wherein the first control unit is configured to evaluate sensor data from a first sensor system (10) and thereby detect collision objects, and output a first trigger signal (See abstract; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenning. (DE 102008043637) in view of Mack (WO 2005/077720).
Regarding claims 16-22, Koenning disclose the different types of sensors wherein one would obviously have an environment sensor (See paragraph 0015, 0020, 0022) and considering wherein the first sensor system includes at least one contact sensor; and wherein the first sensor system includes an optical sensor, a video sensor, an ultrasonic sensor, a capacitive sensor, and/or an inductive sensor; 
but fail to specifically disclose wherein the second sensor system is configured to monitor a near range that extends up to 5 meters in front of the motor vehicle; wherein the second sensor system includes at least one line scanner; wherein the line scanner has at least one controllable deflection mirror by which at least one laser beam of the line scanner is able to be deflected in such a way that the at least one laser beam is able to scan a scanning region in front of the motor vehicle; the second sensor system includes at least two line scanners that have at least partially overlapping scanning regions; and  wherein the second sensor system includes a plurality of line scanners which are situated on top of one another and adapted to scan different planes in each case in order to detect contour features of collision objects.  In an analogous art, Mack discloses the limitations including a line scanner (See abstract; Fig.2; page 4, lines 7-16; page 6) (page 2, line 43-page 3, line 10). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Koenning with that of Mack by having sensors and line scanners (laser scanners) for scanning the regions to improve the possibilities of protection for pedestrians and other vehicles in the environment.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenning. (DE 102008043637).
Regarding claims 23-24, Koenning discloses the second control unit as discussed wherein it is configured so that the triggering of the second trigger signal occurs (See paragraph 0005), but fails to specifically disclose the second trigger signal occurs after passage of a latency time period, of up to 80 millisecond, that begins when the second control unit detects a collision object; and wherein the first control unit is configured so that the triggering of the first trigger signal occurs after passage of a first latency time period that begins when the first control unit detects a collision object; and the second control unit is configured so that the triggering of the second trigger signal occurs after passage of a second latency time period, of up to half as long as the first latency period, that begins when the second control unit detects a collision object. However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have latency time for triggering the signal for obvious reason of providing timely optimum protection for vehicle occupants and to reduce accidents.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661